DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-21 are cancelled. Claims 22, 28 and 34 are amended.  Claims 22-39 are presented for examination. 
Response to Arguments
Applicant’s arguments filed on 2/25/2021 have been reviewed. Following are the response to applicant’s arguments: 

Rejections under 35 U.S.C. §103 
Applicant argues ” The Office Action (p. 4-5) accedes that Johnston does not describe "decode the encoded audio signals of a plurality of objects for which a priority degree indicated by the priority information is equal to or higher than a degree, and refrain from decoding at least one other of the encoded audio signals for which a priority degree indicated by the priority information is less than the degree, and/or decode the encoded audio signals of a plurality of channels," and relies on Kraemer (1178-79, 83) instead. Kraemer describes applying priority values to audio objects, where objects with higher priority are transmitted to a user system while objects with a lower priority are not (1178-79). Kraemer describes transmitting based on priority but fails to describe that zero data is used as an output signal when the priority degree indicated by the priority information is less than the degree.  Therefore, even 8599305.1 if one of ordinary skill in the art would have been motivated to combine Johnston and Kraemer (which Applicant does not concede), the combination of these references would not disclose at least the above-emphasized language of amended independent claim 22” However refer to the rejection below it is obvious that zero data is outputted since the audio data stream is not outputted ( Para 0087, 0039, 0089, 0059) Hence Kraemer teaches the amended concept. 

Priority
The application is a continuation of the prior application 15127182  filed on 9/19/2016, now abandoned,   which is a continuation of prior Japanese application filed on 3/24/2014. 
Information Disclosure Statement
The information disclosure submitted on 10/20/2020, 12/23/2020 and 1/27/2021 were filed after the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-24, 26-30, 32-36 and 38-39 are are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (WO 2012125855) and further in view of Kraemer ( WO 2011020065)


Regarding claim 22, Johnston teaches  a decoding device( decoder, Para 0066)   comprising: at least one circuit configured to: acquire encoded audio signals of a plurality of channels and/or encoded audio signals of a plurality of objects with priority information ( each objects are assigned priority, Para 0068, 0074; each object can be a multichannel , Para 0056-0057); decode the encoded audio signals of a plurality of objects for which a priority degree indicated by the priority information and refrain from decoding at least one other of the encoded audio signals for which a priority degree indicated by the priority information, and/or decode the encoded audio signals of a plurality of channels ( decode based on prioritization, Para 0074; one or more objects/channel can be discarded, Para 0074); and mix the audio signals of the plurality of channels decoded ( mixing the decoded signal, Fig 4-5, Para 0076-0080)  and the ( downmixing to produce at the loudspeaker, Para 0083) , wherein the audio signals supplied to the speakers are not including the audio signals of the plurality of objects refrained from decoding ( removed channel/objects, Para 0073, 0076-0081) 

Johnston does not explicitly teaches decode the encoded audio signals of a plurality of objects for which a priority degree indicated by the priority information is equal to or higher than a degree ( Priority module can have a threshold for transmitting the object with priority value, Para 0078-0079, 0081),, and refrain from decoding at least one other of the encoded audio signals for which a priority degree indicated by the priority information is less than the degree, and/or decode the encoded audio signals of a plurality of channels
However Kraemer teaches decode the encoded audio signals of a plurality of objects for which a priority degree indicated by the priority information is equal to or higher than a degree, and refrain from decoding at least one other of the encoded audio signals for which a priority degree indicated by the priority information is less than the degree and zero data is used as an output signal when the priority degree indicated by the priority information is less than the degree( objects with low priority are ignored, and those objects are not  included in the audio stream, Para 0087; hence the zero data is outputted) , and/or decode the encoded audio signals of a plurality of channels   (based on the priority objects with lower priority can be ignored ( refrained), Para 0078; for e.g. with the priority value of 1 to 5, 4 and 5 might be transmitted, while 1 to 3 can etc., Para 0079, 0083) 


Regarding claim 23, Kraemer as above in claim 22, teaches  wherein the at least one circuit is configured to change the degree based at least in part on the priority information for the plurality of objects ( priority module can adjust the priority values, Para 0081) 

Regarding claim 24, Johnston as above in claim 22, teaches  wherein: the at least one circuit is configured to acquire a plurality of sets of priority information for the one or more encoded audio signals, and wherein the at least one circuit is configured to decode the one or more encoded audio signals at least in part by selecting one of the sets of priority information and decoding based at least in part on the one set of priority information ( multiple audio, with cue information, Para 0071; wherein each object with priority cue, Para 0074)
 
Regarding claim 26,  Johnston as above in claim 22, teaches wherein the at least one circuit is further configured to generate the priority information based at least in part on the encoded audio signal.   ( each object is assigned a priority cue, Para 0074; wherein the cue information is assigned to a encoded signal), Johnston does not explicitly mentions generate the priority information based at least in part on the encoded audio signal
 ( for e.g. dialog object has more priority, Para 0079, 0083) 
It would have been obvious having the teachings of Johnston to further include the teachings of Kraemer before effective filing date since certain encoded data is more relevant ( for e.g. dialog in the audio signal) 



Regarding claim 27, Kraemer as above in claim 26, teaches  wherein the at least one circuit is configured to generate the priority information based at least in part on a sound pressure or a spectral shape of the audio of the one or more encoded audio signals ( priority based on if the dialog is present, Para 0079; wherein the dialog represent  the sound pressure and spectral shape, which is known in the art) Hence its obvious to determine the sound pressure and or spectral shape to know if the dialog is there

Regarding claim 28, arguments analogous to claim 22 are applicable. In addition Johnston teaches method performed by the device of claim 22 ( Para 0025) 
Regarding claim 29, arguments analogous to claim 23, are applicable
Regarding claim 30, arguments analogous to claim 24, are applicable 
Regarding claim 32, arguments analogous to claim 26, are applicable 
Regarding claim 33, arguments analogous to claim 27, are applicable 

( computer readable medium, Para 0048, 0050) 
Regarding claim 35, arguments analogous to claim 23, are applicable
Regarding claim 36, arguments analogous to claim 24, are applicable 
Regarding claim 38, arguments analogous to claim 26, are applicable 
Regarding claim 39, arguments analogous to claim 27, are applicable 

Claims 25, 31 and 37 are  rejected under 35 U.S.C. 103 as being unpatentable over Johnston (WO 2012125855) and further in view of Kraemer ( WO 2011020065) and further in view of Chen ( US Pub: 20120005347) 
Regarding claim 25, Johnston modified by Kraemer as above in claim 24 does not explicitly teaches the at least one circuit is configured to select the one of the sets of priority information according to a calculation capability of the decoding device.
However Chen teaches select the one of the sets of priority information according to a calculation capability of the decoding device ( priority of different capability of the decoder, Para 0036) 
It would have been obvious having the teachings of Johnston to further include the concept of Chen before effective filing date so enhance processing 
Regarding claim 31, arguments analogous to claim 25, are applicable 

Regarding claim 37, arguments analogous to claim 25, are applicable 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHA MISHRA/Primary Examiner, Art Unit 2674